Dewey, J.
Various objections are relied upon by the plaintiff, founded upon the irregularity of the proceedings under which the defendant justifies the taking and sale of the property, which is the subject in controversy.
I. As to the objection that the warrant, without a tax list annexed, is no legal authority to collect taxes by distress. No one can doubt but that such tax list must accompany the warrant, must proceed from the same source, and be committed to the collector as a part of the documents constituting the authority for the collection of the taxes. But no precise form of annexation is prescribed, nor is there any requirement, that it be actually annexed, specified in any statute provision. Rev. Sts. c. 7, § 32, enact “ that the assessors shall commit the tax list, with the warrant, under their hands, to the collector for collection.” We think the evidence in this case sufficient to authorize a jury to find that the warrant and tax list were committed as the tax list and warrant for the collection of the tax which was collected, and that there is no ground for exception to any ruling of the court upon that point.
II. As to the form of the warrant. The direction to arrest the body within twelve days after a demand of the tax, if the same should not be paid, although erroneous in form, is of no practical consequence here, as it was not acted upon. The case of King v. Whitcomb, 1 Met. 328, is an authority, that an omission to comply fully with the requisitions of Rev. Sts. c. 7, § 33, that the assessor’s warrant shall specify the collector’s duties as prescribed by law, will not vitiate a warrant *94if sufficient in other respects, and executed in all respects in conformity to law.
As to the direction in the warrant, that notice of the sale might be given “ either before or after four days shall have expired,” we see no objection. We are of opinion that such notice may, under the existing laws, be legally given before the expiration of four days after the seizure, a proper time being fixed for such sale.
III. The certificate or return of a collector of taxes is so far an official act, as to his doings upon a levy on personal property, that such certificate or return is to be deemed prima facie evidence, in his favor, of the facts stated therein. He is a sworn officer, (Rev. Sts. c. 15, § 33,) and certainly in every respect as much entitled to be protected by his returns as a field driver, whose certificates are prima fade evidence as to all matters upon which they are required by law to make returns. Bruce v. Holden, 21 Pick. 187. Although this case of Bruce v. Holden, so far as it bears upon the question of the official duty of the field driver impounding beasts for being at large .upon the highway, has been overruled, yet the general doctrine of the case, as to the effect of a return made by a field driver in cases where by law it is his duty to make such a return, is sound, and has not been doubted.
We have no doubt that in case of distraining the goods or arresting the body of the debtor, and a commitment to jail, for the non-payment of a tax, it is the duty of the collector to make an official return of his doings, and that, when properly made, he will be qntitled to the benefit of the same, as prima fade evidence of the facts therein stated.
IV. The demand of the tax may be shown by the return of the collector.
V. The variance is not material between the return and the evidence introduced by the plaintiff to control it. The return is to be taken to be true until impeached; and if impeached merely by showing facts which, if true, would equally well justify the defendant, the variance is immaterial, »s the defendant may rely upon such facts as sustaining his *95justification for taking and disposing of the rroperty. Hence, whether the notice of the sale was posted up on the seventh or eighth of April is entirely immaterial. And so, also, as to any supposed variance in the notice actually given, and in the return of the officer, as to the place at which the sale was to be made, it does not seem to be material. It is enough that proper notice was given of the time and place of sale, be it in the one form or the other.
VI. The plaintiff insists that the notice of the sale, which was in fact posted up, and a copy of which he now introduces, was insufficient and defective in many particulars. 1. That it does not state the name of the person whose property was seized. This is not necessary. The seizure and removal of the property are supposed to give effectual notice of the distraining of it, so far as is necessary to the individual whose property is taken. 2. The property taken is not sufficiently described in the advertisement. This objection is not well taken. 3. It is objected that the amount of the tax is not stated in the advertisement. This is not necessary in .the case of a distress of personal property for non-payment of taxes; nor do we perceive any ambiguity as to the place of the sale sufficient to render the proceedings illegal on that account. 4. The notice of the sale, as appears from the copy now offered in evidence by the plaintiff, was signed by the name of Zebediah Graves, with the addition of “ constable J’ annexed thereto ; and this is supposed to vitiate the notice. This objection is one certainly not as free from doubt as some of the others which have been raised. It seems to us, however, that all reasonable certainty as to the essential requisites of a notice is found in the recitals and signature, in the present case. The officer was both collector and constable. The terms of the advertisement in themselves clearly indicate that the seizure was by virtue of a warrant of distress for taxes, and that the proposed sale would take place only upon non-payment of the taxes. The name of the officer, oorne upon the advertisement, pointed out the person who gave the notice, and the recitals apprised all concerned *96that it was a seizure upon a warrant of distress for non-payment of taxes, and not a seizure on execution, nor a sale on an attachment upon mesne process.
Under these circumstances, the court are of opinion that the addition of the word “ constable,” as found in the advertisement, did not vitiate the notice, and that this ground of exception must also be overruled.
The result is, that all the exceptions are overruled, and that there must be

Judgment on the verdict for the defendant.